Application for injunction pending appeal from order denied, without costs. We do not doubt the power of the court to enjoin the contemplated action of the board of estimate and apportionment. But such power should not be exercised unless it clearly appears that plaintiff’s rights will be irreparably injured by the mere passage of the resolution. If the facts be as *815contended by the plaintiff, that the final permit was properly issued and has been illegally revoked, and that plaintiff has paid out money and incurred obligations pursuant to permission heretofore granted, it cannot be deprived of a vested private right by any contemplated action of the board of estimate. (City of Buffalo v. Chadeayne, 134 N. Y. 163.) The power of the superintendent of buildings to revoke permits is governed by subdivision 7 of section 4 of the Building Code,* and is limited to false statements or misrepresentations of a material fact in the application on which the permit or approval was based. The plaintiff may litigate these matters in an application for a writ to compel the reissuance of the permit, or in an action in equity to restrain the enforcement of any alleged illegal resolution passed by the board of estimate. Present — Blackmar, P. J., Kelly, Jayeox, Kelby and Young, JJ.

See Code of Ordinances of City of New York, chap. 5, art. 1, § 4, subd. 7, [Rep.